Citation Nr: 1443390	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  05-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.

3. Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Robert P. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969 and from February 1972 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in September 2009 and October 2010.

The Board notes that, due to a Vargas ruling, the Veteran's claim for increase and the intertwined claim for a TDIU rating had been assigned an earlier docket number.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).   

By way of a September 2009 rating decision, the Veteran was denied service connection for hypertension.  By way of an October 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective on December 4, 2003.  

The Veteran's attorney submitted one Substantive Appeal with respect to these issues on appeal (they were addressed in separate Statements of the Case).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims. 

With respect to the claim for increase, as the record shows that the Veteran last underwent psychiatric treatment in 2012 and his last VA examination was in 2008, the Board finds that a VA psychiatric examination to assess the current level of severity is necessary.

Furthermore, a decision on the increased rating claim could affect the outcome of the claim for a TDIU rating before the Board; therefore, the claims are inextricably intertwined.  Thus, a remand is required with respect to the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) (2013), and as it is VA's policy to grant a TDIU rating in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the AOJ should consider whether the claim for a TDIU rating should be sent to VA's Director of Compensation Service for extraschedular consideration (if schedular TDIU is still not met).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Lastly, the Board finds that, in light of the June 2012 VA examiner's inadequate negative nexus opinion with respect to the issue of service connection for hypertension, a supplemental medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names, addresses, and dates of treatment by all health care providers, both VA and non-VA, in order to obtain copies of any outstanding records referable to the service-connected psychiatric disorder and or the claimed hypertension.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

2. The AOJ should have the Veteran scheduled for a VA examination with a psychiatrist to ascertain the current severity and manifestations of the service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The examiner should assign a Global Assessment of Functioning (GAF) score and discuss the impact of the Veteran's PTSD on his occupational and social functioning. 

The examiner should provide an opinion as to impact of the Veteran's service-connected PTSD on his ability to obtain or maintain gainful employment.

The Veteran's lay statements as to his psychiatric symptomatology should be carefully considered in conjunction with his examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AOJ should take all indicated action in order to obtain a supplemental medical opinion from an appropriate VA physician to determine that nature and likely etiology of the claimed hypertension.  The examiner should review the entire record, to include lay statements from the Veteran.  

Thereafter, the VA medical reviewer should provide a detailed opinion as to whether it is at least as likely as not that the Veteran's current hypertension had its clinical onset during service or was due to an event or incident of that service or otherwise was caused or aggravated by a service-connected disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  This should include adjudication of the schedular TDIU claim, if applicable, or whether the claim for a TDIU rating should be referred to the Director of the Compensation Service for extraschedular consideration (if schedular TDIU is not met).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



